Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of claims 1-20 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “rigid material” as recited within each of claims 1-4, 10-15 and 20. The term “rigid” in each of claims 1-4, 10-15 and 20 is a relative term which renders the claim indefinite. The term “rigid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The recitation “rigid material” is vague and indefinite in that it is not clear as to what degree of stiffness/inflexibility is being embraced by the recitation “rigid material”.
The language of each of claims 2, 5 and 7 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “material is composed of cardboard, paperboard, fiberboard, matboard, or chipboard” as recited within each of claims 2 and 5. Initially, it is not clear as to what is being defined by “matboard”. Further, it is not apparent that the list presented in each of claims 2, 5 and 7 sets forth differing materials. For example, it is not clear as to the difference between “paperboard” and “chipboard”.
The language of claim 18 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the extension apparatus enables the second concrete form apparatus to extend the concrete form apparatus at any angle relative to the concrete form apparatus.” The specification does not appear clear and complete as to how a single extension apparatus enables the second concrete form apparatus to extend the concrete form apparatus at any angle relative to the concrete form apparatus. The disclosure appears to set forth only one angular relationship between first and second form apparatus.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuxteau 3,024,513 in view of Usui et al. 6,332,537.    As for claims 1 and 10, Shuxteau discloses, Figs. 1-4 for example, a concrete form apparatus, comprising:
a first component 11 composed of a rigid material that is rectangular in shape and includes at least three 
a second component 20/23/25 composed of a core material having dimensions sized in accordance with an internal cavity that is formed when the rigid material is folded along the at least three perforations, wherein
the second component is placed onto the first component, and the first component is folded along the at least three perforations to encapsulate the second component within the internal cavity to establish the concrete form apparatus.
Shuxteau does not appear to specifically set forth perforations along the fold lines. However, Usui et al. teaches forming fold lines with perforations for ease of bending.
Therefore, to have formed the Shuxteau fold lines with perforations to provide ease of bending would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention as taught by Usui et al.
As for claims 2, 5 and 7, the rigid material is composed of cardboard, paperboard, fiberboard, matboard, or chipboard, (col. 1, line 67 to col. 2, line 4).
As for claims 3, 4, 6 and 8, forming either of the Shuxteau first component or second component of a single face board, a single wall board, a double wall board, or triple wall board as well as with any of a C, B, E, F, or R flute structure, thus providing any appropriate panel for the strength necessary, would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention particularly, since it has been held that it is obvious to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success. See KSR INTERNATIONAL CO. v. TELEFLEX INC. 550 U.S. 398 (2007).
As for claims 12-14, overlap running in a length direction can be seen in Fig. 2 with adhesive applied thereto, (col. 2, lines 50-52).
 
 Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuxteau 3,024,513 in view of Usui et al. 6,332,537 as applied to claims 1-8, 10 and 12-14 above, and further in view of Bancker 3,381,929.
Bancker teaches application and utilization of either of a paperboard core or foam core within a concrete formwork. Therefore, to have provided the Shuxteau form with a foam core in place of a paperboard core, thus realizing the advantages of such a core material, would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention as taught by Bancker.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuxteau 3,024,513 in view of Usui et al. 6,332,537 as applied to claims 1-8, 10 and 12-14 above, and further in view of MacDonald 1,892,311.
MacDonald teaches application and utilization of a coating, (e.g., wax, paint, etc.), upon a concrete formwork, (page 2, lines 40-44). Therefore, to have provided the Shuxteau form with a coating, (e.g., wax, paint, etc.), upon the surface thereof, thus realizing the advantages such as waterproofing, would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention as taught by MacDonald.

Claim(s) 1-8, 10, 11 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over reference EP 1,570,967 to Yoshii et al. in view of Usui et al. 6,332,537.    As for claims 1 and 10, Yoshii et al. discloses, Figs. 1, 2, 6 and 10 for example, a concrete form apparatus, comprising:
a first component 11 composed of a rigid material that is rectangular in shape and includes at least three 
a second component 12 composed of a core material having dimensions sized in accordance with an internal cavity that is formed when the rigid material is folded along the at least three perforations, wherein
the second component is placed onto the first component, and the first component is folded along the at least three perforations to encapsulate the second component within the internal cavity to establish the concrete form apparatus.
Yoshii et al. does not appear to specifically set forth perforations along the fold lines. However, Usui et al. teaches forming fold lines with perforations for ease of bending.
Therefore, to have formed the Yoshii et al. fold lines with perforations to provide ease of bending would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention as taught by Usui et al.
As for claims 2, 5 and 7, the rigid material is composed of cardboard, paperboard, fiberboard, matboard, or chipboard, (col. 2, lines 29 to 35).
As for claims 3, 4, 6 and 8, forming either of the Yoshii et al. first component or second component of a single face board, a single wall board, a double wall board, or triple wall board as well as with any of a C, B, E, F, or R flute structure, thus providing any appropriate panel for the strength necessary, would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention particularly, since it has been held that it is obvious to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success. See KSR INTERNATIONAL CO. v. TELEFLEX INC. 550 U.S. 398 (2007).
As for claim 11, an adhesive, (25 of Fig. 4A), is applied to seal two edges of the rigid material that meet when the rigid material is folded along the three perforations, (col. 6, lines 45-46).
As for claim 15, a hydrophobic substance or wax coating is applied to the form, (col. 6, lines 15-16).
As for claims 16-19, first and second concrete form apparatus include first and second respective extension inlets, (col. 9, lines 28-29), to allow an extension apparatus 14 to connect the first concrete form apparatus and the second concrete form apparatus.
17. The at least one first and second extension inlets included in each of the concrete form apparatus and the second concrete form apparatus, respectively, are sized to receive extension outlets ‘8(5)’ included on the extension apparatus 14.
18. The extension apparatus enables the second concrete form apparatus to extend the concrete form apparatus at any angle relative to the concrete form apparatus, (e.g., 0 degrees or 180 degrees).
19. The extension apparatus includes a raised ring section 7 having a height that is sized in accordance with a thickness of the rigid material.

Allowable Subject Matter
Claim 20 is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                      /MICHAEL SAFAVI/                                                                      Primary Examiner, Art Unit 3631                                                                                                                                  




















MS
August 30, 2022